Citation Nr: 0637870	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-11 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for cervical 
strain, rated 0 percent disabling from June 1, 2003, to 
September 25, 2003, and 10 percent disabling as of September 
26, 2003. 

2.  Entitlement to an increased rating for service-connected 
patellofemoral syndrome with degenerative joint disease of 
the left knee (left knee disability), currently rated 10 
percent disabling.

3.  Entitlement to an increased (compensable) rating for 
allergic rhinitis. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985, and from May 1987 to May 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran has appealed for higher initial ratings for his 
service-connected disabilities.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  


FINDINGS OF FACT

1.  From June 1, 2003, to September 25, 2003, the veteran's 
cervical strain was manifested by degenerative changes, and 
no more than mild limitation of motion with pain.

2.  Since September 26, 2003, the residuals of the cervical 
spine disability are manifested by degenerative changes, and 
no more than mild limitation of motion with pain.

3.  The veteran's left knee disability is manifested by 
normal flexion and extension, pain on motion, no instability, 
and radiological evidence of mild degenerative arthritis.

4.  The veteran's allergic rhinitis is manifested by no 
blockage on either side of the nasal passage.  The veteran 
does not have any incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, nor does 
he have at least three non-incapacitating episodes per year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.


CONCLUSIONS OF LAW

1.  A rating of 10 percent, from June 1, 2003, to September 
25, 2003, for cervical strain has been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5290 (2002).

2.  A rating higher than 10 percent from September 26, 2003, 
for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West & Supp. 2005); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5290 (2002); and 
Diagnostic Codes 5003, 5237 (as of September 26, 2003).

3.  A rating higher than 10 percent for left knee disability 
is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 
(2006).

4.  The criteria for a compensable disability rating for 
allergic rhinitis are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.20, 
4.97, Diagnostic Codes 6513, 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist 

The VA is required to notify the veteran of any evidence that 
is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case.  

The Board concludes that the RO letter sent in June 2003 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for increased 
ratings, complied with VA's notification requirements and set 
forth the laws and regulations applicable to his claim.  
Specifically, that letter informed him that he should submit 
any treatment records pertinent to his claims.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  The veteran was provided several 
examinations regarding the conditions at issue.   

The veteran was not provided with notice of the type of 
evidence necessary to establish the effective date for the 
increased rating claim.  Despite the inadequate notice 
provided to the veteran concerning this element, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  The veteran is already in receipt of the 
earliest effective date possible under the law, the day 
following separation from service.  See 38 C.F.R. § 3.400 
(b)(2)(i). 

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on this 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

B.  Analysis

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Pertinent to this case, in Fenderson v. West, 12 Vet. App. 
119 (1999), the U.S. Court of Appeals for Veterans Claims 
(Court) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as 'staged' ratings.  
1.  Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

The Board notes that the Court has held that when a 
diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
factors do not specifically relate to muscle or nerve 
injuries independent of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  DeLuca, supra.  Although the Board 
is required to consider the effect of the veteran's pain when 
making a rating determination, the rating schedule does not 
require a separate rating for pain.  Spurgeon v. Brown, 10 
Vet. App. 194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings, which 
will be rated based on limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X- ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 
intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or mal-aligned joints, due to healed injury, as entitled to 
at least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59.  

a. Cervical Strain

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) 
(codified at 38 C.F.R. pt. 4).  Later, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3-2000.  Therefore, as each set of 
amendments discussed above has a specified effective date 
without provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The veteran's cervical strain is rated pursuant to Diagnostic 
Code 5290.  The previous version of the rating criteria 
provided as follows:

Under Diagnostic Code 5290, a rating of 10 percent is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent rating may be assigned for moderate 
limitation of motion of the cervical spine, and a 30 percent 
rating may be assigned for severe limitation of motion of the 
cervical spine.  38 C.F.R. Part 4, Diagnostic Code 5290.

The amended version of the rating criteria provides as 
follows:

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes. Cervical strain is rated under Diagnostic Code 
5237.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height;

2) 20 percent - Combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. The normal combined 
range of motion of the cervical spine is 340 degrees. The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

The Board notes that as the veteran has not been diagnosed as 
having intervertebral disc syndrome of the cervical spine, 
the criteria for evaluating intervertebral disc syndrome are 
not applicable to his cervical spine claim.

(i)  From June 1, 2003, to September 25, 2003

The veteran's service-connected cervical disability is 
evaluated as 0 percent disabling under Diagnostic Code 5290.  
Under the old regulations effective prior to September 26, 
2003, under Diagnostic Code 5290, slight limitation of motion 
of the cervical segment of the spine warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5290 (2002), effective 
prior to September 26, 2003.  Moderate limitation of motion 
of the cervical segment of the spine warranted a 20 percent 
evaluation. Id.  A 30 percent evaluation required severe 
limitation of motion.  Id.

On VA examination in August 2003, the veteran could flex his 
cervical spine to 45 degrees (45 degrees is normal), extend 
to 55 degrees (45 degrees is normal), lateral bend to 40 
degrees, bilaterally, (45 degrees is normal) rotate to 70 
degrees, bilaterally, (80 degrees is normal).  The Board 
notes that X-rays of the cervical spine conducted in service 
in November 2001 noted that the veteran had degenerative disc 
disease of C3-C4 and C7-T1.  Therefore, the veteran is 
entitled to a 10 percent rating based on Diagnostic Code 
5003.   However, moderate limitation of motion has not been 
shown in light of the almost normal range of motion 
measurements on VA examination during this period.  

As noted previously, assignment of disability ratings for 
orthopedic disabilities is to include consideration of the 
regulatory provisions set forth in 38 C.F.R. §§ 4.40 and 
4.45, wherein functional loss, as shown by "adequate 
pathology," is deemed integral to ascertaining the severity 
of such disabilities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board notes the veteran's complaints of neck 
pain in VA treatment and examination records throughout the 
appeal period.  In the instant case, the Board finds that the 
10 percent disability evaluation assigned sufficiently 
reflects the level of functional impairment demonstrated for 
the service-connected cervical strain.

The veteran is therefore, entitled to a disability evaluation 
of 10 percent for his cervical strain, from June 1, 2003, to 
September 25, 2003.  

(ii) From September 26, 2003

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
(DC) 5293, effective September 23, 2002; 38 C.F.R. § 4.71a, 
DC 5243, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  When amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded. 
38 U.S.C.A. § 5110(g) (West 2002); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000 (April 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); 38 C.F.R. § 3.114(a) 
(2004).  Therefore, prior to September 23, 2002, and 
September 26, 2003, the Board may apply only the previous 
version(s) of the rating criteria.  As of September 23, 2002, 
and September 26, 2003, the Board may apply both versions of 
the rating criteria.  

This new schedule states that to evaluate any of the spine 
disabilities at Diagnostic Code  5235 to Diagnostic Code 5243 
(unless DC 5243 is evaluated under the Formula for Rating 
intervertebral disc syndrome Based on Incapacitating 
Episodes), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following criteria should be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (2): (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (4) provides that each range of motion 
measurement is to be rounded to the nearest five degrees.

The veteran is not entitled to a higher rating as moderate 
limitation of motion of the cervical spine under the old 
regulations has not been shown.  The veteran is also not 
entitled to a higher rating under the new regulations, as 
forward flexion of the cervical spine is greater than 30 
degrees, and the combined range of motion of the cervical 
spine is much greater than 170 degrees.  In fact, the latest 
VA examination, conducted in September 2004 noted that that 
the veteran's cervical spine range of motion was full.  

Considering the degree of the veteran's limitation of motion 
of his neck, accompanied by complaints of pain, the Board 
finds that the functional loss attributable to the veteran's 
cervical spine disability meets, but does not exceed, the 
criteria for a 10 percent evaluation, under either the old or 
current schedular criteria.  For a higher evaluation, the 
medical evidence would have to show that he has moderate 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a.  Again, the latest VA spine examination of record 
noted that the veteran's cervical spine was not painful on 
motion.  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.

b.  Left Knee Disability

The veteran's left knee disability is rated by analogy to 
Diagnostic Code 5257, instability of the knee.  Slight 
recurrent subluxation or lateral instability warrants a 10 
percent evaluation. A 20 percent evaluation requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. Part 4, 
Diagnostic Code 5257.  However, the veteran's left knee was 
noted to have been stable on all ligament testing on the VA 
examinations noted above.  Therefore, the objective medical 
evidence shows that the veteran's has no instability of the 
left knee.  Therefore, a higher rating based on moderate knee 
instability is not warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The general rating schedules for limitation of motion of the 
knees are 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Diagnostic Code 5260 provides for a 0 percent evaluation 
where flexion of the leg is limited to 60 degrees; a 10 
percent evaluation where flexion is limited to 45 degrees; a 
20 percent evaluation where flexion is limited to 30 degrees; 
and 30 percent evaluation where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a 0 percent evaluation 
requires extension of the leg limited to five degrees; a 10 
percent evaluation requires extension limited to 10 degrees; 
a 20 percent evaluation requires extension limited to 15 
degrees; a 30 percent evaluation requires extension limited 
to 20 degrees; a 40 percent evaluation requires extension 
limited to 30 degrees; and a 50 percent evaluation requires 
extension limited to 45 degrees.  Normal range of motion in a 
knee joint is from 0 degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA 
General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, as in this case, the veteran must also 
have limitation of motion under Diagnostic Code 5260 or 5261 
to obtain a separate rating for arthritis.  There would be no 
additional disability based on limitation of motion if the 
veteran does not at least meet the criteria for a zero-
percent rating under Diagnostic Code 5260 or Diagnostic Code 
5261.  See id., citing Degmetich v. Brown, 104 F.3d 1328, 
1331 (Fed. Cir. 1997).  The limitation of motion must be at 
least zero-percent disabling, however, it need not be 
compensable.  In VAOPGCPREC 9- 98, General Counsel also held 
that if a veteran has a disability rating under Diagnostic 
Code 5257 for instability of the knee, and there is also X-
ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59. 

A VA progress note dated in March 2003 noted that an X-ray 
study of the left knee was negative for degenerative 
arthritis or osteoarthritis.  However, on another VA X-ray in 
August 2003, minimal narrowing of the lateral left knee 
joints was noted.  The diagnosis was minimal degenerative 
joint disease.  As radiographic evidence of arthritis has 
been shown, the provisions of VAOPGCPREC 23-97 are for 
application.  The medical evidence reveals that two VA 
examinations conducted in August 2003 and September 2004 show 
that the veteran's left knee range of motion was normal (0 to 
140 degrees).  Therefore, as the veteran does not meet the 
minimum requirement for a 0 percent rating under Diagnostic 
Code 5260 (flexion limited to 60 degrees) or Diagnostic Code 
5261 (extension limited to 5 degrees), a separate rating 
based on arthritis with painful motion is not warranted.

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This, however, does not apply to the 
veteran's case given that he has not demonstrated any 
limitation of motion.  

An even higher rating due to painful motion is not warranted 
in light of the minimal objective findings and normal knee 
range of motion.  See 38 C.F.R. § 4.59; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In addition, there is no objective medical evidence that the 
veteran's left knee is characterized by ankylosis, locking, 
effusion, or impairment of the tibia and fibula so as to 
warrant a rating in excess of 10 percent under Diagnostic 
Codes 5256 (Knee Ankylosis), 5258 (Cartilage, semilunar, 
dislocated, with frequent episodes of "locking" pain, and 
effusion into the joint), and 5262 (Tibia and fibula, 
impairment of).

The 10 percent rating represents the most severe his left 
knee disability has been since filing his claim, he is not 
entitled to a "staged" rating for this condition either.  See 
Fenderson, 12 Vet. App. at 125-26.  In conclusion, for these 
reasons, the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply.  38 
C.F.R. § 3.102; see also Schoolman v. West, 12 Vet. App. 307, 
311 (1999).  Thus, the appeal is denied. 

2.  Allergic Rhinitis

The veteran's service-connected allergic rhinitis is 
currently rated as noncompensable under 38 C.F.R. § 4.97, 
Diagnostic Code 6522.

Under Diagnostic Code 6522, a compensable, 10 percent, rating 
for allergic rhinitis is warranted with a greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating is 
warranted with evidence of polyps.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
An August 2003 VA general medical examination found that 
there was no nasal drainage, and the sinuses were nontender 
on palpation.  The most recent evidence of record, the 
September 2004 VA nose, sinus, larynx, and pharynx 
examination, noted that the veteran had no significant nasal 
obstruction at the present time, and that that sinuses were 
nontender without purulent discharge.  It was also noted that 
the veteran had not been prescribed antibiotics in the past 
for sinus infection.  In addition, the veteran's sinusitis 
did not produce pain or headaches.  The veteran did state 
that he has had a yellowish discharge.  An X-ray study noted 
right maxillary sinus fluid accumulation consistent with 
acute sinusitis.  The examiner diagnosed seasonal allergic 
rhinitis, with sinusitis.  Accordingly, the veteran's 
allergic rhinitis symptoms do not meet the criteria for a 
compensable rating under Diagnostic Code 6522.

The Board finds no other provision upon which to assign a 
higher rating.  Under 38 C.F.R. § 4.97, Diagnostic Code 6513, 
chronic maxillary sinusitis is to be rated under the General 
Rating Formula for Sinusitis, which provides that a 10 
percent rating is warranted for sinusitis when there are one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  An incapacitating episode of sinusitis as one that 
requires bed rest and treatment by a physician.  The evidence 
of record fails to show one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks)antibiotic treatment.  Nor does the evidence show 
three to six non- incapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  And since this represents the most severe his 
allergic rhinitis has been since filing his claim, he is not 
entitled to a "staged" rating for this condition either.  See 
Fenderson, 12 Vet. App. at 125-26.  Accordingly, the 
veteran's claim must be denied. 

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied. 

C.  Extraschedular Considerations

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  
Here, there is no hospitalization noted for disabilities of 
the cervical spine, left knee or allergic rhinitis.  
Therefore, an extra-schedular evaluation is not warranted.


ORDER

Entitlement to a rating of 10 percent, but no higher, for 
cervical strain is granted from June 1, 2003.  

Entitlement to a higher rating for cervical strain, rated 10 
percent from September 26, 2003, is denied.

Entitlement to a higher rating for the veteran's left knee 
instability is denied.

Entitlement to a higher rating for allergic rhinitis is 
denied.



____________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


